         Case 6:20-cv-00300-ADA Document 41 Filed 01/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


KT IMAGING USA, LLC,                              §
            Plaintiff                             §
                                                  §    W-20-CV-00299-ADA
-v-                                               §
                                                  §
ACER AMERICA CORPORATION,                         §
ACER INC.,                                        §
           Defendants                             §
                                                  §
                                                  §
KT IMAGING USA, LLC,                              §
            Plaintiff                             §
                                                  §    W-20-CV-00300-ADA
-v-                                               §
                                                  §
ASUSTEK COMPUTER INC.,                            §
           Defendant                              §


                         ORDER TO PAY TECHNICAL ADVISOR

       The Court previously appointed Dr. Joshua J. Yi to serve as a technical advisor on this

case. The Court has reviewed Dr. Yi’s invoice for services through January 21, 2021 and finds

the requested amount ($13,275.00) to be reasonable and necessary. As such, the Court ORDERS

payment to be promptly made as follows:

       Plaintiff:             $4,425.00
       Acer:                  $4,425.00
       ASUSTeK:               $4,425.00

Dr. Yi will separately provide deposit instructions.

SIGNED this 21st day of January, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
